Citation Nr: 1718255	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  13-18 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for erectile dysfunction (ED), to include as secondary to service-connected Type II diabetes mellitus (diabetes).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Allen, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1967 to June 1974, with a tour in the Republic of Vietnam. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

Erectile dysfunction was not manifested in service; and the Veteran's current ED is not show to be related to his service or to have been caused or aggravated by his service-connected diabetes mellitus. 


CONCLUSION OF LAW

The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.103, 3.303, 3.310 (2016)


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  VA's duty to notify was satisfied by a letter dated January 2008.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) are associated with the claims file, as are postservice VA medical records.  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  Also, the Veteran was afforded a VA examination in February 2012.  The Board finds this examination and medical opinion to be adequate as it considered the pertinent evidence of record.  

In summary, the Board finds that appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).

Secondary service connection may be established for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Substantiating a secondary service connection claim requires competent evidence of: (1) a diagnosis of the disability for which service connection is being sought; (2) a service-connected disability; and (3) that the current disability was either caused or aggravated by the already service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

The Veteran seeks service connection for ED. He argues that his ED is related to his service-connected diabetes and is aggravated by the medication he takes for hypertension and diabetes.  See Statement of Accredited Representative, September 2014.  

Service connection for diabetes mellitus based on herbicide agent exposure was established in an October 2006 rating decision.  The Veteran is not service-connected for hypertension.  See April 2008 rating decision.

The Veteran's service treatment records are silent for any complaints, findings, treatment, or diagnosis related to erectile dysfunction.  A March 1974 separation examination revealed normal clinical evaluations of the vascular system and genitourinary system.  The Veteran's March 1967 entrance examination was also normal with no abnormalities reported.

Postservice VA treatment records show that hypertension was diagnosed in August 2004.  In August 2005, the Veteran complained of impotence because of an increase in hypertension medication; he requested a change in his medication, if possible.  In June 2006, diabetes was diagnosed.  In November 2007, the Veteran was referred for a urology consult due to his ED.  It was reported that he had been experiencing ED for approximately one and a half years.  After a physical examination, ED was assessed.  

In December 2007, the Veteran was afforded a VA examination in conjunction with his claim for service connection for peripheral neuropathy.  It was noted by that examiner that the Veteran's past medical history included hypertension and ED, both diagnosed in 2004; and diabetes, diagnosed in June 2006.  

A February 2012 VA examination found that it was not at least as likely as not that the Veteran's service-connected diabetes had contributed to the cause of the Veteran's erectile dysfunction or aggravated the condition beyond its normal progression.  The examiner explained that the Veteran's ED and hypertension preceded his 2006 diagnosis of diabetes, and that hypertension and the treatment of hypertension could cause ED.  In particular, the examiner noted that the treatment of hypertension, lowering the blood pressure to normal, regardless of medication, could cause ED.  Therefore, it was the examiner's opinion that the Veteran's hypertension was secondary to hypertension, smoking history, and age.  The examiner also stated that the Veteran's ED was due to the natural progression of the disease, and noted that since the diagnosis of diabetes in June 2006, the Veteran's diabetes had been "fairly well controlled."  

Based upon the evidence of record, the Board finds that the Veteran's ED was not manifested during active service.  In fact, there is no competent evidence of any symptoms or treatment attributable to ED until many years after the Veteran's separation from active service.  Significantly, it is not the Veteran's contention that his ED had its onset in service and continued, or that it is in any other way directly related to his service.  Rather, it is his contention that the disability is secondary to his hypertension and service-connected diabetes.

The only competent opinion in the record that addresses the question of whether the Veteran's ED is caused or aggravated by his service-connected diabetes is the February 2012 VA examination report.  In that report, the examiner opined that the Veteran's ED was secondary to his hypertension (a nonservice-connected disability) and not at least as likely as not caused or aggravated by his service-connected diabetes.  The Board finds the February 2012 VA opinion to be persuasive and based upon adequate rationale.  The examiner is shown to have reviewed the evidence of record and to have adequately considered the credible lay statements and reported symptom manifestation history of record.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The Veteran has also not submitted any medical evidence to the contrary.  Thus, the preponderance of the evidence fails to establish that ED developed or was permanently aggravated by a service-connected disability.

Consideration has been given to the Veteran's personal assertion that his ED was aggravated by his service-connected diabetes.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  ED is not a condition readily amenable to probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Veteran is competent to report observable symptoms, such as impotence; however, he is not competent to state whether his ED is related to another disability.  He is not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he received any special training or acquired any medical expertise as to the this disorder.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  

In conclusion, the Board finds that service connection for ED is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claim.


ORDER

Service connection for erectile dysfunction is denied.  




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


